COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-453-CV
 
 
DAVID SCOT LYND                                                              APPELLANT
 
                                                   V.
 
NORTHWOOD MHC, L.P.                                                         APPELLEE
D/B/A NORTHWOOD
 
                                              ------------
 
            FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant David Scot Lynd
filed a notice of appeal stating that he wanted to appeal the trial court=s order granting appellee Northwood MHC, L.P. d/b/a Northwood a temporary
injunction against appellant.  See
Tex. Civ. Prac. & Rem. Code Ann.
' 51.014(a)(4) (Vernon Supp. 2007). 
Because appellant=s notice of
appeal was not timely filed, we dismiss the appeal for want of jurisdiction.
The trial court signed its
order granting a temporary injunction on September 27, 2007.  Appellant did not file any motions that would
have extended the appellate deadlines; thus, appellant=s notice of appeal was due October 17, 2007.  See Tex.
R. App. P. 26.1(b), 28.1. 
Appellant did not file a notice of appeal until December 12, 2007.
On January 3, 2008, we
notified appellant of our concern that we may not have jurisdiction over the
appeal and informed him that unless he or any party desiring to continue the
appeal filed with this court a response on or before January 14, 2008 showing a
reasonable explanation for the late filing of the notice of appeal, this appeal
would be dismissed for want of jurisdiction. 
See Tex. R. App. P.
42.3(a), 44.3.




Appellant filed a response
indicating that he was not trying to appeal from the trial court=s order granting a temporary injunction but, rather, the trial court=s denial of his motion to compel discovery from appellee.  Appellant has not tendered or filed any
written order from the trial court denying his motion to compel.[2]  Regardless, we do not have jurisdiction over
appeals from such interlocutory orders.  Tex. Civ. Prac. & Rem. Code Ann. ' 51.014; Rudder v. Hannah, No. 02-04-00112-CV, 2004 WL 1176655,
at *1 (Tex. App.CFort Worth
May 27, 2004, no pet.) (mem. op.).
The times for filing a notice
of appeal are jurisdictional in this court, and absent a timely filed notice of
appeal or a timely filed extension request, we must dismiss the appeal.  See Tex.
R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997).  Because appellant=s notice of appeal was not timely filed, we dismiss this appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                    
PER CURIAM
 
PANEL D: 
LIVINGSTON, DAUPHINOT, and HOLMAN, J.J.
DELIVERED: February 28, 2008




[1]See Tex. R. App. P. 47.4.


[2]Upon
this court=s
inquiry, the Denton County clerk confirmed that no such order had been filed in
the records of the case.